Downs, J.
This is a motion made in behalf of defendant Hoffner for an order directing the warden of Clinton Prison, Dannemora, New York, to deliver the defendant, Louis Hoffner, to the commissioner of correction of the city of New York and directing the commissioner of correction of the city of New York to deliver the defendant to the warden of the City Prison, Queens County, and there to remain until further action of the court.
The underlying principle activating this motion is that the defendant is without funds and it would tend to greater convenience for the moving- party herein to have consultations in connection with any and all proceedings and all rights of the defendant which he believes to be violated because he was convicted of the crime of murder in the first degree herein.
This court is of the opinion that this would establish a very dangerous precedent and would justify every criminal confined in State prison to request a transfer back to his home county so that he might not only chat with his lawyer or lawyers but also to have visits from those who are near and dear to him. I can see no reason for such an order being granted. The motion herein is in all respects denied.